Order issued May 26, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-00490-CR
                                 No. 05-14-00491-CR
                                 No. 05-14-00492-CR
                                 No. 05-14-00493-CR
                      ________________________________________

                           JIMIL JOHNTE BROWN, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee

                                        ORDER

                         Before Justices Bridges, Lang, and Schenck

       Based on the Court’s opinion of this date, we GRANT the January 2, 2015 motion of F.

Clinton Broden for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove F. Clinton Broden as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Jimil Johnte

Brown, TDCJ No. 1916351, Cole State Jail, 3801 Silo Road, Bonham, Texas, 75418.


                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE